Citation Nr: 0311327	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968 and from January 1973 to January 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's PTSD is manifested primarily by subjective 
complaints including nightmares with sleep disturbance, 
irritability, anger outbursts and trouble concentrating and 
with memory; as well as objective evidence of occupational 
and social impairment with reduced reliability and 
productivity due to mood disturbances, sleep disturbance, and 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  There is no indication that the veteran's PTSD symptoms 
are manifested by suicidal ideation, intermittently 
illogical, obscure or irrelevant speech, continuous panic or 
depression affecting his ability to function independently, 
spatial disorientation or neglect of personal appearance and 
hygiene or the inability to establish and maintain effective 
relationships causing occupational and social impairment with 
deficiencies in most areas.  




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in October 2001, that VA would obtain all relevant 
evidence in the custody of VA.  He was also advised to 
provide information regarding any relevant evidence he wished 
VA to assist him in obtaining.  The duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant was notified of the need for VA examinations, and 
one was accorded him.  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Service connection for PTSD was granted in a March 2001 
rating decision.  The initial evaluation was 50 percent 
disabling.  In October 2001, the veteran submitted his 
current claim for an increased evaluation for his service-
connected PTSD.

During a September 2000 VA psychiatric examination, the 
veteran complained of sleep impairment, with frequent 
recurrent nightmares.  He also complained of significant 
difficulty concentrating, angry outbursts, hypervigilance and 
an exaggerated startle response.  He reported having no 
friends, no defined social activities and avoidant behavior.  
He felt detached and estranged from others.  Although the 
examiner reviewed his available medical records, it was noted 
that his claims file was not available for review.  
Examination revealed no evidence of thought process or 
communication impairments.  The veteran denied any delusions, 
hallucinations or suicidal or homicidal thoughts.  His mood 
was euthymic and his affect consistent.  His hygiene was 
adequate and he was oriented in all three spheres.  There was 
no evidence of memory loss, panic attacks, problems with 
impulse control or of obsessive or ritualistic behavior.  All 
the veteran's speech patterns were normal.  The diagnosis was 
PTSD with a Global Assessment of Functioning (GAF) score of 
58.  The examiner noted that the veteran reported moderate 
symptoms with moderate difficulty with social functioning.

A December 2000 VA PTSD Assessment Summary shows the veteran 
reported recurrent nightmares, signs of hyperarousal and an 
intolerance for crowds.  He further reported that he had 
never shared his experience with anyone and preferred to stay 
at home.  The diagnosis was PTSD with a GAF score of 51.

VA treatment records, dating from March to September 2001, 
indicate the veteran continued individual therapy.  He 
repeatedly discussed family and interpersonal relationships 
and reported feelings of depression and anxiety; sleep 
problems, nightmares and problems with irritability and 
anger.  The records show he consistently had good eye 
contact, good hygiene and normal motor functions.  His speech 
was normal in rate, rhythm and articulation.  His affect was 
appropriate and he had a full range.  His thought processes 
were coherent, logical and goal directed; and his judgment 
and insight were adequate.  A psychology intern, who 
characterized his PTSD as severe in March and April, 
repeatedly assigned him a GAF score of 45.  The veteran's 
treating psychiatrist, in a September follow-up appointment, 
noted the veteran talked about his impending divorce and the 
recent death of his father.  He reported increased nightmares 
and sleep problems.  He was neatly groomed with normal 
activity and speech.  His mood was mildly depressed with a 
decreased range of affect.  He was oriented in three spheres 
and was not psychotic, suicidal or homicidal.  The assessment 
was PTSD with a GAF score of 51.  

During his November 2001 VA psychiatric examination, the 
veteran complained of recurrent nightmares approximately 
twice a week, anxiety, impatience and isolation.  He was 
employed full-time.  In the past 12 month period, he had 
taken approximately 20 days of sick leave.  Co-workers told 
him he seemed preoccupied and "in his own world."  He 
reported staying home a lot, but interacted with his children 
and one close friend.  Examination revealed no evidence of 
thought process impairment.  There was no evidence of 
delusions and the veteran denied hallucinations.  He was 
cooperative and had good eye contact.  He was oriented in 
three spheres and had adequate hygiene.  His speech was 
coherent, logical and goal directed.  The veteran had some 
trouble with concentration and with memory and reported 
impaired impulse control.  He denied panic attacks but did 
report some obsessive or ritualistic behavior, such as 
repeatedly washing his hands and checking the doors at night 
before going to bed.  He slept four to five hours a night, 
disturbed by nightmares and he was emotionally withdrawn.  
The diagnosis was PTSD with a GAF score of 54.

VA treatment records, dating from May to October 2002, 
indicate the veteran continued to complain of insomnia, 
irritability, poor memory and concentration, as well as 
social isolation.  In May 2002, his treating psychiatrist 
assessed the veteran with a GAF score of 51.  In June 2002 he 
was evaluated as severely depressed with a nearly flat affect 
and appearing preoccupied.  His social worker opined in July 
2002 that his PTSD affected the veteran's employment and his 
performance was limited.  An August follow-up report shows 
that the veteran's mood was mildly depressed with decreased 
affect.  His attention and concentration spans were intact 
and he had good long-term and short-term memory.  His 
abstract ability, as well as his insight and judgment were 
evaluated as fair.  The assessment was PTSD with a GAF of 50.

A January 2003 letter from the veteran's treating VA clinical 
social worker, notes that he has been conducting individual 
therapy sessions with the veteran since October 2000 for his 
PTSD.  He recounts the veteran's PTSD symptoms, adding night 
terrors and flashbacks.  He feels that the veteran's PTSD 
symptoms significantly impair his employment ability.  
Because of these symptoms he struggles to maintain his 
employment and has received several supervisory warnings.  

During his January 2003 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
worked for a VA facility in a supervisory position.  He 
reported that he had used a lot of leave because of his PTSD 
symptoms and had little available leave.  He experienced 
memory problems at work and felt that others made fun of him 
on the job.  He testified that he had constant nightmares of 
mortar attacks.  Driving was stressful for him and often 
caused him to get angry with other motorists.  He testified 
that he did not like crowds but attended church every Sunday, 
sitting apart from other parishioners.  Although his 
medication for PTSD was helpful, it made him feel tired and 
anxious in the mornings.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

The veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code 9411.  Under that diagnostic 
code, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is a total occupational and social impairment, due 
to such symptoms as:  Gross impairment and thought processes 
or communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400.  

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a rating in excess of 50 percent 
for PTSD under the rating criteria.  Although the veteran's 
treatment records show consistent GAF scores of 45 indicating 
serious impairment, his treating psychiatrist, as well as the 
September 2000 and November 2001 VA psychiatric examiners 
have consistently given him GAF scores consistent with 
moderate symptoms only.  Moreover, although there is evidence 
of ritualistic and obsessive behavior, as well as some 
impulse control, concentration and memory impairment, the 
evidence fails to show suicidal ideation, impaired speech 
patterns near continuous panic or depression affecting the 
ability to function independently, spatial disorientation or 
a neglect of personal appearance and hygiene.  Throughout the 
period of the veteran's appeal, he has maintained full-time 
employment in a supervisory capacity.  He reported a good 
relationship with his children and maintains a friendship 
with one person.  Although he divorced during this period, he 
has also remarried.  Therefore, the Board cannot conclude 
that the veteran's disability picture more nearly 
approximates the criteria provided for a 70 percent rating.  
38 C.F.R. § 4.7.  

The Board finds that an extra-schedular rating is not 
warranted in this case.  38 C.F.R. § 3.321(b)(1).  There is 
no evidence of any psychiatric hospitalization for his PTSD 
symptoms.  Moreover, the current evidence indicates that the 
veteran maintains full-time employment. 


ORDER

An increased evaluation for PTSD is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

